Mr. Justice Sears delivered the opinion of the court. It is urged by counsel for appellant that the evidence is insufficient to sustain the recovery. We are of opinion that this contention is not tenable. There was evidence of negligence of the driver employed by appellant in his business, in that he failed to look ahead to see where he was driving. The injury occurred in broad daylight, and it is a reasonable conclusion that but for this act of negligence the appellee would not have been injured. There is no evidence that appellee was guilty of negligence upon her part from which it could be concluded as a matter of law that she was negligent. The jury by the general verdict have determined that she was in the exercise of ordinary care, and we are of opinion that the verdict is amply sustained by the evidence. There remains but one question to be determined. At the close of the plaintiff’s (appellee’s) case, the only evidence that the driver was an employe of appellant consisted in the fact, testified to, that appellant’s name appeared upon the wagon. The court denied a motion to direct a verdict for appellant, and thereupon appellant introduced evidence in defense, from which it appeared, beyond dispute, that the driver of the wagon was his employe, engaged about his business. It is urged that it was error to deny the motion, because it had not then been established that appellant was in any manner connected with the injury. We are of opinion that the learned trial court did not err. The evidence then before the court was sufficient to establish a. prima facie case. Bergen v. Riggs, 34 Ill. 170; P., Ft. W. & C. Ry. Co. v. Callaghan, 157 Ill. 406; Foster v. W. H. Co., 168 Ill. 514. In view of all the evidence we regard the verdict as not excessive. The judgment is affirmed.